Case 2:21-cv-00678-JS-AYS Document 56-2 Filed 05/25/21 Page 1 of 1 PageID #: 324




              Appellate Division of the Supreme Court
                        of the State of New York
                       Third Judicial Department


        I, Robert D. Mayberger, Clerk of the Appellate Division of
  the Supreme Court of the State of New York, Third Judicial
  Department, do hereby certify that

                         Gary Francis Lynch
  was duly licensed and admitted to practice as an Attorney and
  Counselor at Law in all the courts of this State on April 25, 2018,
  has duly taken and subscribed the oath of office prescribed by law,
  has been enrolled in the Roll of Attorneys and Counselors at Law
  on file in this office, is duly registered with the Administration
  Office of the Courts, and according to the records of this Court is
  currently in good standing as an Attorney and Counselor-at-Law.



                                In Witness Whereof, I have hereunto set
                                my hand in the City of Albany on April
                                30, 2021.




                                      Clerk of the Court


  CertID-00012756
